Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                PALM BEACH DIVISION

                             Case No.: ______________________


   CHRISTINA WHITWORTH,

          Plaintiff,

   v.

   LFI FORT PIERCE, INC., d/b/a                   JURY DEMAND
   LABOR FINDERS,

          Defendant.


                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Christina Whitworth, by and through her undersigned counsel, files this

  Complaint and Demand for Jury Trial against Defendant, LFI Fort Pierce, Inc. d/b/a Labor

  Finders (hereinafter referred to as “LFI” or “Defendant”) and states:

                                    JURISDICTION & VENUE

         1.      Jurisdiction in this Court is proper as the claims herein are brought pursuant to the

  Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter referred to as the

  “FLSA”) to recover unpaid minimum wages, overtime compensation, an additional and equal

  amount as liquidated damages, and reasonable attorney’s fees and costs.

         2.      The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

  § 1331, as Plaintiff’s claims arise under 29 U.S.C. § 216(b).

         3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 since

  Defendant has its principal place of business at 1617 N. Federal Highway, P.O. Box 1380, Lake

  Worth, Florida 33460 which is in Palm Beach County, Florida, located within the Southern
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 8




  District of Florida.

                                   PARTIES and FLSA COVERAGE

          4.      At all times material hereto, Plaintiff was Defendant’s employee who resided in

  Petal, Mississippi.

          5.      At all times material hereto, Defendant LFI was, and continues to be a Florida

  Profit Corporation that engaged in business in Florida, with its principle place of business

  located at 1617 N Federal Hwy, Lake Worth, Florida 33460.

          6.      At all times material hereto, Defendant employed Plaintiff.

          7.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

  meaning of the FLSA.

          8.      At all times material hereto, Defendant was, and continues to be, an “enterprise

  engaged in commerce” within the meaning of the FLSA.

          9.      At all times material hereto, Defendant was, and continues to be, an enterprise

  engaged in the “production of goods and services,” in that its employees provide goods and

  services within the meaning of the FLSA.

          10.     The annual gross revenue of Defendant was in excess of $500,000.00 per annum

  for all relevant time periods.

          11.     At all times material hereto, Plaintiff was “engaged in commerce” and subject to

  individual coverage of the FLSA by virtue of the fact that her regular duties included servicing

  Defendant’s out-of-state customers.

          12.     At all times material hereto, the work performed by Plaintiff was directly essential

  to the business performed by Defendant.




                                                   2
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 8




                                     STATEMENT OF FACTS

         13.     At all times throughout the duration of her employment, Plaintiff worked at

  Defendant’s location at 1950 Lincoln Road, Hattiesburg, Mississippi.

         14.     Defendant hired Plaintiff to work as a non-exempt Administrative Assistant in

  approximately August 2014.

         15.     In approximately May 2016, Plaintiff was promoted to non-exempt Assistant

  Manager.

         16.     Plaintiff worked for Defendant in her capacity as an Assistant Manager until

  approximately September 11, 2020.

         17.     Throughout the relevant time period, Defendant compensated Plaintiff $500.00

  per week, plus 1% of the gross revenues generated by Defendant’s Hattiesburg, Mississippi

  location.

         18.     However, Plaintiff was not properly compensated for all of the hours that she

  worked from at least April 2020 through September 2020.

         19.     Instead, Defendant systematically paid Plaintiff for substantially fewer hours than

  she actually worked each work week.

         20.     Plaintiff generally worked from 5:00 a.m. to 6:00 p.m., Monday through

  Saturday, with no break for lunch—or approximately 91 hours per week.

         21.     However, from at least April 2020 through September 2020, Defendant required

  Plaintiff to record significantly less hours than she actually worked each week.

         22.     Specifically, from at least April 2020 through September 2020, Defendant

  generally did not permit Plaintiff to record more than 40 or 42 hours each work week.

         23.     In turn, from at least April 2020 through September 2020, Defendant did not pay



                                                  3
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 8




  Plaintiff for more than 40 or 42 hours each week until she complained to Steve Ridout, LFI’s

  Regional Manager.

          24.    Once Plaintiff complained, she was permitted to record more hours of work each

  week.

          25.    However, the hours that Plaintiff was permitted to record remained significantly

  less than the actual hours that Plaintiff actually worked each week.

          26.    Defendant’s practice resulted in Plaintiff working countless off-the-clock hours

  each work week.

          27.    Most of the work hours that Plaintiff was not compensated for each work week

  were overtime hours (i.e.—hours over forty in a single workweek).

          28.    From at least April 2020 through September 2020 Defendant failed to compensate

  Plaintiff at a rate of one and one-half times Plaintiff’s regular rate of pay for all hours that she

  worked in excess of forty (40) hours in a single workweek.

          29.    Plaintiff should have been, and should be, compensated at the rate that is one and

  one-half times her regular rate for the hours that Plaintiff worked in excess of forty (40) hours

  per week as required by the FLSA.

          30.    From at least April 2020 through September 2020, Defendant’s practice of

  refusing to compensate Plaintiff for all of the hours that she worked resulted in Plaintiff being

  compensated at a rate less than the applicable minimum wage for all hours worked in a

  workweek.

          31.    Plaintiff should have been, and should be compensated, at least the applicable

  minimum wage for all hours that she worked each week, plus proper overtime compensation for

  the hours that she worked over forty in a single work week.



                                                   4
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 8




            32.   Despite of Plaintiff’s complaints to Defendant’s management with regard to the

  off-the-clock work that she was not properly compensated for, nothing was done to remedy the

  FLSA violations that Plaintiff complained of.

            33.   Defendant has violated Title 29 U.S.C. §§ 206 and 207 in that:

                  a.     Plaintiff worked in excess of forty (40) hours in one or more workweeks

                         during her employment with Defendants;

                  b.     No payments, and/or provisions for payment, have been made by

                         Defendant to properly compensate Plaintiff at the statutory rate of one and

                         one-half times Plaintiff’s regular rate for all hours worked in excess of

                         forty (40) hours per workweek while Plaintiff worked for Defendant as

                         provided by the FLSA;

                  c.     Defendant failed to pay Plaintiff at least minimum wage in one or more

                         workweeks in violation of the FLSA;

                  d.     Defendant has failed to maintain proper time records as mandated by the

                         FLSA;

                  e.     Defendant’s failure and/or refusal to properly compensate Plaintiff at the

                         rates and amounts required by the FLSA were willful or demonstrated

                         reckless disregard for the FLSA.

                                          COUNT I
                                  VIOLATION OF 29 U.S.C. §207
                                  OVERTIME COMPENSATION

            34.   Plaintiff realleges and reincorporates paragraphs 1 through 33 as if fully set forth

  herein.

            35.   Throughout the duration of Plaintiff’s employment with Defendant, Plaintiff



                                                   5
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 8




  worked in excess of forty (40) hours in most, is not all, workweeks.

         36.       From at least April 2020 through September 2020, Plaintiff was not properly

  compensated at the statutory rate of one and one-half times her regular rate of pay for the hours

  that she worked in excess of forty (40) hours each workweek.

         37.       Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

  times Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours while

  Plaintiff was employed by Defendant.

         38.       From at least April 2020 through September 2020, Defendant failed to maintain

  proper time records as mandated by the FLSA.

         39.       Defendant’s actions were willful and/or showed reckless disregard for the

  provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of

  one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

  hours per week when it knew, or should have known, such was, and is due for Plaintiff’s work

  for Defendant.

         40.       Defendant has failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

  under the FLSA.

         41.       Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered,

  and continues to suffer, damages and lost compensation for time worked over forty (40) hours

  per week, plus liquidated damages.

         42.       Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant to

  29 U.S.C. §216(b).

         43.       Plaintiff demands trial by jury.




                                                      6
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 7 of 8




                                             COUNT II
                                     VIOLATION OF 29 U.S.C. § 206
                                   MINIMUM WAGE COMPENSATION

            44.   Plaintiff realleges and reincorporates paragraphs 1 through 33 as if fully set forth

  herein.

            45.   Plaintiff is entitled to be paid minimum wage for all hours that she worked each

  week during her employment with Defendant.

            46.   From at least April 2020 through September 2020, Defendant failed to pay

  Plaintiff minimum wage for all hours that she worked.

            47.   Plaintiff has demanded proper compensation for one or more weeks of work with

  Defendant, but Defendant has refused and/or failed to compensate her for same.

            48.   As a result of Defendant’s actions in this regard, Plaintiff has not been paid the

  minimum wage during one or more weeks of employment with Defendant.

            49.    Defendant, through its managers, had specific knowledge that it was paying sub-

  minimum wages to Plaintiff, but still failed to pay Plaintiff at least minimum wages.

            50.   Defendant willfully failed to pay Plaintiff the applicable minimum wage for one

  or more weeks of work contrary to 29 U.S.C. § 206.

            51.   As a direct and proximate result of Defendant’s deliberate underpayment of

  wages, Plaintiff has been damaged in the loss of minimum wages for one or more weeks of work

  with Defendant.

            WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

  against Defendant:

                  a.     Awarding Plaintiff overtime compensation in the amount due to her for

                         Plaintiff’s time worked in excess of forty (40) hours per workweek while



                                                   7
Case 9:20-cv-82034-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 8 of 8




                       employed by Defendant;

               b.      Awarding Plaintiff minimum wage compensation in the amount due to her

                       for workweeks Plaintiff worked for Defendant but was not compensated a

                       rate equivalent to the applicable minimum wage;

               c.      Awarding Plaintiff liquidated damages in an amount equal to the overtime

                       and/or minimum wage award;

               d.      Awarding Plaintiff pre-judgment and/or post-judgment interest;

               e.      An award of costs and expenses of this action together with reasonable

                       attorney’s and expert fees; and

               f.      Ordering any other further relief the Court deems just and proper.

                                          JURY DEMAND

        Plaintiff demand trial by jury on all issues so triable as a matter of right by jury.

  DATED this 5th day of November, 2020.

                                               Respectfully Submitted,

                                               /s/ Chanelle J. Ventura
                                               Chanelle J. Ventura, Esquire
                                               Florida Bar No.: 1002876
                                               Morgan & Morgan, P.A.
                                               8151 Peters Road, Suite 4000
                                               Plantation, FL 33324
                                               Telephone: (954) 318-0268
                                               Facsimile: (954) 333-3515
                                               Email: CVentura@forthepeople.com

                                               Trial Counsel for Plaintiff




                                                   8
